DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This final action is in response to applicant’s amended filing of 07/21/2022.
Claims 1-20 are pending and have been examined. Claims 1-4, 6-8, 10-13, 15-17, and 19-20 have been amended by Applicant.
Response to Arguments
Applicant's arguments with respect to claims 8 and 13 rejected under 35 USC § 102(a)(1) have been fully considered but they are not persuasive. Specifically: 
Regarding claim 8, the Applicant states Koch (US 20190339718 A1) does not disclose the interface circuit and first and second processing circuitries. The Examiner respectfully disagrees. The Examiner notes that the Applicant more explicitly defines the first and second processing circuitries as “configured to calculate attitude parameters, e.g., pitch, roll, and yaw of the vehicle, and vehicle heading” and “configured to implement a travel control” in paragraph [0016] of the Specification. These circuitries are communicatively connected by an interface circuit, which is described in Applicant’s Specification as buses, networks, or electrical means circuitry (paragraphs [0020-0021]). Without reading the Specification language into the claims, all of these features are disclosed in Koch – paragraph [0122] discloses two subsystems: a Perceptive Navigation subsystem that interfaces with environment sensors, and a Flight Control Unit subsystem that manages the flight control of the vehicle. They communicate with each other ([0123]) while being components of a system controller (301 of Fig. 3), which in of itself is a subsystem of the aerial vehicle (AV) that communicates with other subsystems via a plurality of interfaces (350 of Fig. 3) including, but not limited to, “standard interfacing means such as various CPU busses, and serial or parallel communications devices and protocols including, but not limited to SPI, CAN, RS485, USB, I2C, Ethernet and other such communications devices and protocols” ([0054]). Based off of these disclosures, the Examiner asserts that such intercommunicative dual-processing is disclosed in Koch.
Further regarding claim 8, the Applicant states that Koch deviates from the claimed limitations in that heading data is gathered alongside or in parallel to inertial data, whereas the claimed invention generates a heading from inertial information. The Examiner respectfully disagrees on the grounds that Koch performs both functions. While Koch does utilize heading sensor directly as the Applicant indicates from paragraph [0071], Koch also disclosing utilizing a Kalman filter for processing multiple state sensor data sources into a fused localization solution in paragraph [0083]. Therefore, the Examiner surmises that the system and methods of Koch could use inertial data to then subsequently produce a heading solution in the Perceptive Navigation subsystem of paragraph [0122].  The Examiner notes that the claimed limitation recites “using the received inertial data, generating attitude and heading data by the first processing circuitry”.  Koch specifically teaches that the data coming from all of the sensors on the AV are processed by the localization module (part of the perceptive navigation computer (first processing circuitry)) to produce a measured AV pose, which would necessarily include attitude and heading data (see paragraph [0113] and [0119]) which is then used to compare the measured AV to the target trajectory in order to correct and discrepancy therebetween.  As such, under a broadest reasonable interpretation, Koch does teach using received inertial data to generate attitude and heading data by the first processing circuitry. 
Further regarding claim 8, the Applicant further states that the heading is not communicated between first and second processing circuitries because Koch describes the heading sensors feed heading data directly to the Perceptive Navigation subsystem. The Examiner respectfully disagrees based off of the previous arguments. Koch has explicitly established the Perceptive Navigation subsystem and FCU subsystem communicating with each other through an interface and the Perceptive Navigation subsystem generating a heading solution, so it logically follows that heading data is communicated to the FCU.
Further regarding claim 8, the Applicant states Koch does not teach the second processing circuitry issuing control signals to alter vehicle velocity, and cites paragraphs [0060-0061] as evidence that they are produced by independent systems. The Examiner respectfully disagrees. According to paragraph [0060] of Koch, the “motor controller 331 receives motion and attitude commands from the system controller and translates those commands into specific motor instructions for the various motors designed to cause the AV to comply with the motion and attitude commands.” As argued above, the system controller comprises at least a first and second processing circuitry and interface between them, and so can communicate with systems directed toward motor control and velocity in the way the claims are presented.
For these reasons, Koch anticipates the limitations of claim 8 according to every element presented. 
Regarding claim 13, the Applicant asserts the same reasoning presented for claim 8 along with the statement that Koch does not teach the interface between first and second processing circuitries being a bus and/or network and that the attitude and heading data is not conveyed over that shared interface. The Examiner respectfully disagrees based off of the previous arguments, and reasserts that Koch does in fact disclose the interface between separate processing subsystems being that of a bus and/or network.
For these reasons, Koch anticipates the limitations of claim 13 according to every element presented.
Applicant's arguments with respect to claims 1-7, 9-12, and 14-20 rejected under 35 USC § 103 have been fully considered but they are not persuasive. Specifically:
Regarding claim 1, the Applicant asserts the same reasoning presented for claim 8 along with the statement that Lin (US 6205400 B1) does not teach the processing circuitry being fault tolerant, and the citation provided – column 14, lines 13-32 – is instead directed toward arriving at a navigation solution from multiple sensors. The Examiner respectfully disagrees. The Applicant provides no standard by which the second processing circuitry is fault tolerant and such a distinction is made in the specification only to that processing circuitry’s status without assigning particular qualities defining its fault tolerance. Therefore, the Examiner interpreted it broadly to encompass the ability to accommodate and accept potentially erroneous data while also mitigating that potentially erroneous data to continue with accurate operations. Based on that interpretation, Lin is relied on in the passage cited to present such capability of handling erroneous information where Koch does not. It would be obvious to one of ordinary skill in the art before the effective filing date to combine the error mitigating capabilities of Lin into the data processing and interfacing system of Koch because they are both directed to manipulating attitude, heading, velocity, and other pertinent directional and positional data into controlling autonomous aerial vehicles. Taking error into account would help make the controls more accurate and less prone to malfunction due to corrupt data.
For these reasons, it would be obvious to combine Koch and Lin such that they can teach the elements of the claim limitations.
Regarding dependent claims 2-7, 9-12, and 14-20, since the independent claims 1, 8, and 13 are reasserted with their respective rejections, the dependent claims are rejected for the same reasons for obviousness described in the rejections below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch (US 20190339718 A1).
Regarding claim 8, Koch a method comprising: 
receiving inertial data at first processing circuitry through an interface circuit, where the interface circuit communicatively couples the first processing circuitry to second processing circuitry (see at least paragraphs [0122-0123] for a pair of distinct subsystems and [0054] for how they communicate and Figs. 3 and 7); 
using the received inertial data, generating attitude and heading data using the first processing circuitry (see at least paragraphs [0071] for the assortment of data collecting sensors and [0083] where data is fused to generate telemetry solutions; Koch teaches that the data coming from all of the sensors on the AV are processed by the localization module (part of the perceptive navigation computer (first processing circuitry)) to produce a measured AV pose, which would necessarily include attitude and heading data (see paragraph [0113] and [0119]) which is then used to compare the measured AV to the target trajectory in order to correct and discrepancy therebetween); 
communicating the generated attitude and heading data to the second processing circuitry through the interface circuit (see at least paragraphs [0054] and [0122-0123] as previously cited); 
receiving a command signal (see at least paragraphs [0060-0062] showing instances of the system controller communicating commands to various on board physical controllers); 
using at least one of the generated attitude and heading data and the received command signal, generating one or more vehicle control signals to alter vehicle velocity using the second processing circuitry (see at least paragraphs [0060-0062] as previously cited and [0092] for means of modifying velocity); 
and issuing the one or more vehicle control signals from the second processing circuitry through the interface circuit to alter vehicle velocity (see at least paragraphs [0060-0062] and [0092] as previously cited).
Regarding claim 13, Koch discloses a system, comprising: 
a first processing circuitry configured to determine attitude and heading data of a vehicle using inertial data (see at least paragraphs [0122-0124] for a Perceptive Navigation subsystem and its corresponding functions and Figs. 3 and 7; Koch teaches that the data coming from all of the sensors on the AV are processed by the localization module (part of the perceptive navigation computer (first processing circuitry)) to produce a measured AV pose, which would necessarily include attitude and heading data (see paragraph [0113] and [0119]) which is then used to compare the measured AV to the target trajectory in order to correct and discrepancy therebetween); 
a second processing circuitry configured to control at least one component of the vehicle using the attitude and heading data, wherein the at least one component is configured to alter a velocity of the vehicle (see at least paragraphs [0011] and [0122-0123] for the Flight Control Unit subsystem and its corresponding functions and Figs. 3 and 7); 
and interface circuitry communicatively coupled between the first processing circuitry and the second processing circuitry, wherein the interface circuitry is configured to receive the inertial data, to provide the inertial data to the first processing circuitry, and to provide the attitude and heading data to the second processing circuitry, and wherein the interface circuitry comprises an interface to at least one of (a) at least one bus and (b) at least one network shared by the first processing system and the second processing system (see at least paragraphs [0122-0123] for a pair of distinct subsystems and [0054] for how they communicate and Figs. 3 and 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 20190339718 A1) in view of Lin (US 6205400 B1). 	Regarding claim 1, Koch discloses a system, comprising: 
a first processing system comprising first processor circuitry and configured to determine attitude and heading data of a vehicle using inertial data (see at least paragraphs [0122-0124] for a Perceptive Navigation subsystem and its corresponding functions and Figs. 3 and 7; Koch teaches that the data coming from all of the sensors on the AV are processed by the localization module (part of the perceptive navigation computer (first processing circuitry)) to produce a measured AV pose, which would necessarily include attitude and heading data (see paragraph [0113] and [0119]) which is then used to compare the measured AV to the target trajectory in order to correct and discrepancy therebetween); 
a second processing system comprising second processor circuitry and configured to control at least one component of the vehicle using the attitude and heading data, wherein the at least one component is configured to alter a velocity of the vehicle ((see at least paragraphs [0011] and [0122-0123] for the Flight Control Unit subsystem and its corresponding functions and Figs. 3 and 7); 
and interface circuitry communicatively coupled between the first processing system and the second processing system, wherein the interface circuitry is configured to receive the inertial data, to provide the inertial data to the first processing system, and to provide the attitude and heading data to the second processing system, and wherein the interface circuitry comprises an interface to at least one of (a) at least one bus and (b) at least one network shared by the first processing system and the second processing system (see at least paragraphs [0122-0123] for a pair of distinct subsystems and [0054] for how they communicate and Figs. 3 and 7).
Koch does not disclose the second processor circuitry is fault tolerant.
However, Lin teaches the second processor circuitry is fault tolerant (see at least column 14, lines 13-32, where it describes being able to accept and mitigate erroneous data and fusing it into a more accurate solution).
It would be obvious to one of ordinary skill in the art before the effective filing date to integrate the error filtering calculations of Lin into the data processing and interfacing system of Koch because they are both directed to manipulating attitude, heading, velocity, and other pertinent directional and positional data into controlling autonomous aerial vehicles. Taking error into account would help make the controls more accurate and less prone to malfunction due to corrupt data. 	Regarding claims 2 and 15, Koch discloses a power supply coupled to the first processing system, the second processing system, and the interface circuitry (see at least paragraph [0054] describing power being supplied to the systems). 	Regarding claims 3 and 16, Koch discloses an inertial measurement unit, wherein the inertial measurement unit is coupled to the interface circuitry (see at least paragraphs [0071] disclosing an IMU). 	Regarding claims 4 and 17, Koch discloses at least one other sensor coupled to the interface circuitry (see at least paragraphs [0071] and [0086] listing various sensors, and [0122-0124] where they are interfaced with the Perceptive Navigation subsystem); 
wherein the first processor circuitry is configured to estimate an attitude and heading of the vehicle using the inertial data and data from the at least one other sensor (see at least paragraphs [0071], [0086], and [0122-0124] as previously cited and [0083] where data is fused in a Kalman filter). 	Regarding claims 5 and 18, Koch does not disclose the first processor circuitry has a processing power that is greater than a processing power of the second processor circuitry.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first processor circuitry to have greater processing power than the second processor circuitry because it will help the first processor circuitry more efficiently and robustly collect and calculate attitude and heading data before relaying it to the second processor circuitry. While the Applicant’s specification does not provide specific processing power measurements, the Examiner presumes that the first processor circuitry’s measured processing power follows the best mode of the disclosed invention. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Regarding claims 6 and 19, Koch the interface circuitry is configured to be coupled to at least one of: 
(a) one or more vehicle management systems, 
(b) one or more autopilots, 
and (c) at least one actuator (see at least paragraph [0054] disclosing actuators). 	Regarding claims 7 and 20, Koch discloses at least one other sensor coupled to the interface circuitry (see at least paragraphs [0071] and [0086] listing various sensors, and [0122-0124] where they are interfaced with the Perceptive Navigation subsystem); 
wherein the second processor circuitry is configured to receive data from the at least one other sensor (see at least paragraphs [0122-0123] where the Perceptive Navigation subsystem communicates commands to the FCU), and 
the data, on at least one of: 
control signals issued by the first processor circuitry and
a command signal received from at least one of the  
the one or more vehicle management systems, 
the one or more autopilots, and 
the at least one actuator (see at least paragraphs [0054] disclosing actuators and [0060-0062] for command signals being fed to the FCU).
Koch does not disclose performing an integrity check on the data being used.
However, Lin teaches performing an integrity check on the data being used (see at least column 17, lines 26-44, disclosing the use of a Kalman filter in the case that a sensor or data integrity failure occurs, detecting, rectifying, and isolating the failure).
It would be obvious to one of ordinary skill in the art before the effective filing date to integrate the error filtering calculations of Lin into the actuation commands of Koch because they are both directed to manipulating attitude, heading, velocity, and other pertinent directional and positional data into controlling autonomous aerial vehicles. Checking the integrity of the data transmitted using the filter would make the system less prone to malfunction due to corrupt data.
Regarding claims 9 and 14, Koch does not disclose the second processor circuitry is fault tolerant.
However, Lin teaches the second processor circuitry is fault tolerant (see at least column 14, lines 13-32, where it describes being able to accept and mitigate erroneous data and fusing it into a more accurate solution).
It would be obvious to one of ordinary skill in the art before the effective filing date to integrate the error filtering calculations of Lin into the data processing and interfacing system of Koch because they are both directed to manipulating attitude, heading, velocity, and other pertinent directional and positional data into controlling autonomous aerial vehicles. Taking error into account would help make the controls more accurate and less prone to malfunction due to corrupt data.
Regarding claim 10, Koch does not disclose, upon receiving the command signal, verifying integrity of the command signal using data received from one or more other sensors coupled to the interface circuitry; 
and disregarding a command signal that is not verified so that the one or more vehicle control signals are not generated by the second processing circuitry in response to the command signal.
However, Lin teaches, upon receiving the command signal, verifying integrity of the command signal using data received from one or more other sensors coupled to the interface circuitry (see at least column 14, lines 13-32, where it describes being able to accept and mitigate erroneous data and fusing it into a more accurate solution and column 17, lines 18-44, ); 
and disregarding a command signal that is not verified so that the one or more vehicle control signals are not generated by the second processing circuitry in response to the command signal (see at least column 14, lines 13-32; and column 17, lines 18-44). 
It would be obvious to one of ordinary skill in the art before the effective filing date to integrate the error-filtering calculations of Lin into the data-based control methods of Koch because they are both directed to manipulating attitude, heading, velocity, and other pertinent directional and positional data into controlling autonomous aerial vehicles. Checking the integrity of the data transmitted using the filter would make the system less prone to malfunction due to corrupt data. 	Regarding claim 11, Koch does not disclose, upon generating one or more vehicle control signals, verifying the integrity of the one or more vehicle control signals using data received from one or more other sensors coupled to the interface circuitry; 
and disregarding at least one vehicle control signal that is not verified so that the unverified vehicle control signal is not issued from the second processing circuitry.
However, Lin teaches, upon generating one or more vehicle control signals, verifying the integrity of the one or more vehicle control signals using data received from one or more other sensors coupled to the interface circuitry (see at least column 14, lines 13-32; and column 17, lines 18-44, disclosing the use of a Kalman filter in the case that a sensor or data integrity failure occurs, detecting, rectifying, and isolating the failure); 
and disregarding at least one vehicle control signal that is not verified so that the unverified vehicle control signal is not issued from the second processing circuitry (see at least column 14, lines 13-32; and column 17, lines 18-44, disclosing the use of a Kalman filter in the case that a sensor or data integrity failure occurs, detecting, rectifying, and isolating the failure).
It would be obvious to one of ordinary skill in the art before the effective filing date to integrate the error-filtering calculations of Lin into the data-based control methods of Koch because they are both directed to manipulating attitude, heading, velocity, and other pertinent directional and positional data into controlling autonomous aerial vehicles. Checking the integrity of the data transmitted using the filter would make the system less prone to malfunction due to corrupt data.	Regarding claim 12, Koch does not disclose, using the received inertial data, generating the attitude and heading data using the first processing circuitry further comprises estimating the attitude and heading data using the received inertial data and data from other sensors coupled to the interface circuitry.
However, Lin teaches, using the received inertial data, generating the attitude and heading data using the first processing circuitry further comprises estimating the attitude and heading data using the received inertial data and data from other sensors coupled to the interface circuitry (see at least column 14, lines 13-32; and column 17, lines 18-44, disclosing the use of a Kalman filter in the case that a sensor or data integrity failure occurs, detecting, rectifying, and isolating the failure).
It would be obvious to one of ordinary skill in the art before the effective filing date to integrate the error-filtering calculations of Lin into the data-based control methods of Koch because they are both directed to manipulating attitude, heading, velocity, and other pertinent directional and positional data into controlling autonomous aerial vehicles. Checking the integrity of the data transmitted using the filter would make the system less prone to malfunction due to corrupt data.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.B./Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666